IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEVEN PITTMAN,                            :   No. 11 MAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA PAROLE BOARD,                 :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.